Exhibit 10.6.10

 

EnergySolutions, Inc.
2007 Equity Incentive Plan

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT (the “Award Agreement”) is made effective as of
                             , 20     (the “Date of Grant”) between
EnergySolutions, Inc., a Delaware corporation (with any successor, the
“Company”), and                              (the “Participant”):

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the EnergySolutions, Inc. 2007 Equity Incentive
Plan (the “Plan”), which Plan is incorporated herein by reference and made a
part of this Award Agreement.  Capitalized terms not otherwise defined herein
(including in Section 10) shall have the same meanings as in the Plan; and

 

WHEREAS, on                              , 20    , the Compensation Committee of
the Board determined that it would be in the best interests of the Company and
its stockholders to grant the option provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
(including, without limitation, the restrictive covenants described in
Section 7, the parties agree as follows:

 

1.                                       Grant of the Option.  The Company
hereby grants to the Participant the right and option (the “Option”) to
purchase, on the terms and conditions hereinafter set forth, all or any part of
an aggregate of                Shares, subject to adjustment as set forth in the
Plan.   The Option is intended to be a non-qualified stock option, and is not
intended to be treated as an option that complies with Section 422 of the
Internal Revenue Code of 1986, as amended.

 

2.                                       Option Price.  The purchase price of
the Shares subject to the Option shall be $             per Share (the “Option
Price”), subject to adjustment as set forth in the Plan.

 

3.                                       Vesting.  Subject to the Participant’s
continued Service on each vesting date, the Options shall vest as follows:

 

(a)                              , 20    : [            ] Options vest;

(b)                              , 20    : [            ] Options vest; and

(c)                              , 20    : [            ] Options vest.

 

At any time, the portion of the Option which has become vested as described in
this Section 3 is hereinafter referred to as the “Vested Portion”.  The Vested
Portion of the Option shall remain exercisable for the period set forth in
Section 6.

 

4.                                       Accelerated Vesting. If the Company
terminates the Participant’s Service without Cause (defined below) within
twenty-four months after a Change of Control or the Participant terminates his
service for Good Reason (defined below) within twenty-four months after a Change
of Control, the unvested portion of the Option, to the extent not previously
cancelled or forfeited, shall immediately vest in full.

 

5.                                       Forfeiture.   Subject to Section 4, if
the Participant’s Service is terminated for any reason, the Option shall, to the
extent not then vested, be cancelled by the Company without

 

--------------------------------------------------------------------------------


 

consideration and the Vested Portion of the Option shall remain exercisable for
the period set forth in Section 6.

 

6.                                       Exercise of Option.

 

(a)                                  Period of Exercise.  Subject to the
provisions of the Plan and this Award Agreement, the Participant may exercise
all or any part of the Vested Portion of the Option at any time prior to the
earliest to occur of:

 

(i)                                     the tenth anniversary of the Date of
Grant;

 

(ii)                                  the date that is ninety (90) days
following termination of the Participant’s Service for any reason other than
death, Permanent Disability (defined below) or Cause;

 

(iii)                               the date that is one (1) year following
termination of the Participant’s Service due to death or Permanent Disability;

 

(iv)                              the date of termination of the Participant’s
Service due to Cause.

 

(b)                                 Method of Exercise.

 

(i)                                     Subject to Section 4, the Vested Portion
of the Option may be exercised by delivering to the Company at its principal
office written notice of intent to so exercise; provided that, the Option may be
exercised with respect to whole Shares only.  Such notice shall specify the
number of Shares for which the Option is being exercised and shall be
accompanied by payment in full of the Option Price.  In the event the Option is
being exercised by the Participant’s representative, the notice shall be
accompanied by proof (satisfactory to the Committee) of the representative’s
right to exercise the Option.  The payment of the Option Price may be made at
the election of the Participant (A) in cash or its equivalent (e.g., by check),
(B) to the extent permitted by the Committee, in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee,
(C) partly in cash and, to the extent permitted by the Committee, partly in such
Shares, (D) by reducing the number of Shares otherwise deliverable upon the
exercise of the Option by the number of Shares having a Fair Market Value equal
to the Option Price, or (E) if there is a public market for the Shares at such
time, subject to such requirements as may be imposed by the Committee, through
the delivery of irrevocable instructions to a broker to sell Shares obtained
upon the exercise of the Option and to deliver promptly to the Company an amount
out of the proceeds of such sale equal to the aggregate Option Price for the
Shares being purchased.  The Committee may prescribe any other method of payment
that it determines to be consistent with applicable law.  Neither the
Participant nor the Participant’s representative shall have any rights to
dividends or other rights of a stockholder with respect to Shares subject to an
Option until the Participant has given written notice of exercise of the Option,
paid in full for such Shares and, if applicable, has satisfied any other
conditions imposed by the Committee pursuant to the Plan.

 

(ii)                                  Notwithstanding any other provision of the
Plan or this Award Agreement to the contrary, the Option may not be exercised
prior to the completion of any registration or qualification of the Option or
the Shares under applicable securities or other laws, or under any ruling or
regulation of any governmental body or national securities exchange that the
Committee shall in its sole discretion determine to be necessary or advisable.

 

(iii)                               Upon the Company’s determination that the
Option has been validly exercised as to any of the Shares, the Company shall
issue certificates in the Participant’s

 

2

--------------------------------------------------------------------------------


 

name for such Shares.  However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
him, any loss of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.

 

(iv)                              In the event of the Participant’s death, the
Vested Portion of the Option shall remain exercisable during the period set
forth in Section 6 by the Participant’s executor or administrator, or the person
or persons to whom the Participant’s rights under this Award Agreement shall
pass by will or by the laws of descent and distribution as the case may be.  Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.

 

7.                                       No Right to Continued Service.  The
granting of the Option evidenced hereby and this Award Agreement shall impose no
obligation on the Company or any Affiliate to continue the Service of the
Participant and shall not lessen or affect any right that the Company or any
Affiliate may have to terminate the Service of such Participant.

 

8.                                       Securities Laws/Legend on
Certificates.  The issuance and delivery of Shares shall comply with all
applicable requirements of law, including (without limitation) the Securities
Act of 1933, as amended, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded. 
If the Company deems it necessary to ensure that the issuance of securities
under the Plan is not required to be registered under any applicable securities
laws, each Participant to whom such security would be issued shall deliver to
the Company an agreement or certificate containing such representations,
warranties and covenants as the Company which satisfies such requirements. The
certificates representing the Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

9.                                       Transferability.  The Option may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.  No such permitted transfer of the Option to heirs or legatees of
the Participant shall be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.  During the Participant’s lifetime, the Option is exercisable
only by the Participant.

 

10.                                 Adjustment of Option.  Adjustments to the
Option (or any of the Shares underlying the Option) shall be made in accordance
with the terms of the Plan.

 

11.                                 Definitions.  For purposes of this Award
Agreement:

 

“Cause” shall mean (i) a material breach by the Participant of the duties and
responsibilities of the Participant or any material written policies or
directives of the Company (other than as a result of incapacity due to physical
or mental illness) which is (A) willful, reckless or intentional, and (B) not
remedied within fifteen (15) days after receipt of written notice from the
Company which specifically identifies the manner in which such breach has
occurred; (ii) the Participant commits any felony or any misdemeanor involving
willful misconduct (other than minor violations such as traffic violations) that
causes material damage to the property, business or reputation of the Company,
as determined in good faith by the Board;

 

3

--------------------------------------------------------------------------------


 

(iii) the Participant engages in a fraudulent or dishonest act that causes
material damage to the property, business or reputation of the Company, as
determined in good faith by the Board; (iv) the Participant engages in habitual
insobriety or the use of illegal drugs or substances; or (v) the Participant
commits a material breach of his fiduciary duties to the Company, as determined
in good faith by the Board. The Company must notify the Participant of any event
constituting Cause within ninety (90) days following the Company’s knowledge of
its existence or such event shall not constitute Cause under this Agreement.

 

“Good Reason” shall mean (i) the material diminution of any of the Participant’s
duties, responsibilities or authority without the Participant’s prior written
consent;(ii) the assignment to Participant of duties materially inconsistent
with his position without the Participant’s prior written consent; (iii) any
reduction in the Participant’s base salary without the Participant’s prior
written consent unless all other executives who are parties to agreements
similar to this one also agree to a comparable reduction in their base salaries;
or (iv) unless agreed to in writing by the Participant, a relocation of the
Participant’s principal place of business to a Company facility more than 50
miles away from the Participant’s current location.  The Participant must notify
the Company of any event that constitutes Good Reason within ninety (90) days
following the Participant’s knowledge of its existence or such event shall not
constitute Good Reason under this Agreement, and the Company shall have a period
of thirty (30) days during which it may remedy the event.

 

“Permanent Disability” shall mean any physical or mental disability rendering
the Participant unable to perform his duties for a period of at least one
hundred twenty (120) days out of any twelve (12) month period.

 

“Share” means a share of common stock of the Company, par value $0.001 per share
or such other class or kind of shares or other securities resulting from the
application of Section 12.1 of the Plan.

 

12.                                 Withholding.  The Participant may be
required to pay to the Company or any Affiliate and the Company shall have the
right and is hereby authorized to withhold, any applicable withholding taxes in
respect of the Option, its exercise or any payment or transfer under or with
respect to the Option and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

 

13.                                 Notices. Any notification required by the
terms of this Award Agreement shall be given in writing and shall be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid.  A notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he or she most recently provided to the Company.

 

14.                                 Entire Agreement.  This Award Agreement and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof.  They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.

 

15.                                 Waiver.  No waiver of any breach or
condition of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

16.                                 Successors and Assigns.  The provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns and upon the Participant, the
Participant’s assigns and the legal representatives, heirs and legatees of the

 

4

--------------------------------------------------------------------------------


 

Participant’s estate, whether or not any such person shall have become a party
to this Award Agreement and agreed in writing to be joined herein and be bound
by the terms hereof.

 

17.                                 Choice of Law; Jurisdiction; Waiver of Jury
Trial.  This Award Agreement shall be governed by the laws of the State of New
York, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction.

 

SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN UTAH.  BY EXECUTING AND DELIVERING THIS AWARD
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF SUCH
COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER PROPERTY
WITH RESPECT TO SUCH ACTION.  EACH PARTY AGREES THAT VENUE WOULD BE PROPER IN
ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH COURT IS AN
IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.

 

18.                                 Option Subject to Plan.  By entering into
this Award Agreement the Participant agrees and acknowledges that the
Participant has received and read a copy of the Plan.  The Option is subject to
the Plan.  The terms and provisions of the Plan as it may be amended from time
to time are hereby incorporated herein by reference (subject to the limitation
set forth in Section 19).  In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.  The Participant has
had the opportunity to retain counsel, and has read carefully, and understands,
the provisions of the Plan and the Award Agreement.

 

19.                                 Amendment.  The Committee may amend or alter
this Award Agreement and the Option granted hereunder at any time; provided
that, subject to Articles 11, 12 and 13 of the Plan, no such amendment or
alteration shall be made without the consent of the Participant if such action
would materially diminish any of the rights of the Participant under this Award
Agreement or with respect to the Option.

 

20.                                 Severability. The provisions of this Award
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

21.                                 Signature in Counterparts.  This Award
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

 

 

 

ENERGYSOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Val J. Christensen

 

 

 

President & CEO

 

 

 

 

Agreed and acknowledged as

 

 

 

of the date first above written:

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

6

--------------------------------------------------------------------------------